          Case 1:18-cv-08434-VEC Document 116 Filed 07/14/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 7/14/2020
 -------------------------------------------------------------- X
 EDVIN RUSIS, HENRY GERRITS, PHIL                               :
 MCGONEGAL, and DAVID HO ENG,                                   :
 individually and on behalf of all other similarly              :
 situated individuals,                                          :       18-CV-8434 (VEC)
                                              Plaintiffs,       :
                                                                :           ORDER
                                                                :
                            -against-                           :
                                                                :
 INTERNATIONAL BUSINESS                                         :
 MACHINES CORP.,                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court held an initial pretrial conference on July 10, 2020;

        IT IS HEREBY ORDERED that discovery is stayed in this case pending resolution of

Defendant’s motions to dismiss, except that discovery may proceed on the tranche of individual

plaintiffs that the parties agreed will remain in the case as stated on the record.

        IT IS FURTHER ORDERED that Defendant’s motions to dismiss are due no later than

August 14, 2020, Plaintiffs’ responses are due no later than September 11, 2020, and

Defendant’s replies are due no later than October 2, 2020.

        IT IS FURTHER ORDERED that during the pendency of Defendants’ motions to

dismiss, the parties must meet and confer in good faith to plan and advance the resolution of

discovery issues ahead of the Court entering a discovery schedule.

SO ORDERED.

                                                              _________________________________
Date: July 14, 2020                                                 VALERIE CAPRONI
      New York, New York                                          United States District Judge



                                                         1
